DETAILED ACTION
Claims 1-30 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 03 January 2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 January 2022 was filed after the mailing date of the Notice of Allowance on 01 November 2021.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.
EXAMINER’S COMMENT
The Examiner has considered the IDS filed on 03 January 2022 and indicates that the prior art provided in the IDS does not read upon the limitations of the claims indicated as allowable subject matter. The Examiner hereby maintains the Allowance from the most-recent Office Action.
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an Examiner’s statement of reasons for allowance:
With regard to independent claim 1, the invention states:
An apparatus comprising at least one processor and a storage to store instructions that, when executed by the at least one processor, cause the at least one processor to perform operations comprising:
receive, from a requesting device via a network, a request to perform operations comprising speech-to-text conversion of a specified speech data set representing speech audio; and
in response to the request, the at least one processor is caused to perform speech-to-text processing operations comprising:
select, based on a level of availability of at least one resource of each node device of a plurality of node devices, a first subset of the plurality of node devices to perform searches for n-grams within an n-gram corpus provided to each node device of the first subset;
generate a set of candidate n-grams based on probability distributions generated by an acoustic model for candidate graphemes of a next word most likely spoken following at least one preceding word spoken within the speech audio;
provide the set of candidate n-grams to each node device of the first subset;
provide, to each node device of the first subset, an indication of which candidate n-grams are to be searched for within the n-gram corpus by a processor of the node device to enable searches for multiple candidate n-grams to be performed, independently and at least partially in parallel, across the first subset;
receive, from each node device of the first subset, an indication of a probability of occurrence of at least one candidate n-gram within the speech audio;
based on the received probabilities of occurrence for each candidate n-gram of the set of candidate n-grams, 40Docket No. 1080.100256usidentify the next word most likely spoken within the speech audio; and
add the next word most likely spoken to a transcript of the speech audio.
Closest Prior Art
The reference of Alket Memushaj et al (“Using grapheme n-grams in spelling correction and augmentative typing systems.” New Mathematics and Natural Computation 4.01 (2008): 87-106) provides teaching for language models based on n-grams that are created by assigning a probability to the occurrence of the next word, after n − 1 words have already been observed (page 88 par 2), as well as determining the probability of a word sequence involving the determining of possible word combinations to determine a next word (page 88 1.3.).
Jaitly et al US 20170140753 A1) teaches predicting a target sequence of words (Abstract).
Hansen et al (U.S. 11,038,934 B1) provides teaching for the selection of one or more devices based on the device availability (Col 79 lines 14-18).
Hammons et al (US 2019/0341033 A1) provides teaching for a speech-to-text conversion which uses n-gram search algorithms [0067].
WANG et al (US 2020/0118545 A1) provides an n-gram language model as a probability of occurrence of a next word by itself in order to enhance the accuracy of speech recognition [0086].
The prior art of record taken alone or in combination however fails to teach, inter alia, an apparatus which employs the use of probability distributions generated by an acoustic model for candidate graphemes of a most likely next spoken word, to generate a set of candidate n-grams.
Claim 1 is hereby allowed over the prior art of record.
Dependent claims 2, 3, 4, 5, 6, 7, 8, 9 and 10 depend on claim 1 and are also allowed over the prior art of record based on their dependence on an allowable base claim.
With regard to independent claim 11, the prior art of record taken alone or in 
combination fails to teach, inter alia, a computer-program embodied in a non-transitory storage which employs the use of probability distributions generated by an acoustic model for candidate graphemes of a most likely next spoken word, to generate a set of candidate n-grams.
Claim 11 is hereby allowed over the prior art of record.
Dependent claims 12, 13, 14, 15, 16, 17, 18, 19 and 20 depend on claim 11 and are also allowed over the prior art of record based on their dependence on an allowable base claim.
With regard to independent claim 21, the prior art of record taken alone or in 
combination fails to teach, inter alia, a method that generates a set of candidate n-grams employing the use of probability distributions generated by an acoustic model for candidate graphemes of a most likely next spoken word.
Claim 21 is hereby allowed over the prior art of record.
Dependent claims 22, 23, 24, 25, 26, 27, 28, 29 and 30 depend on claim 21 and are also allowed over the prior art of record based on their dependence on an allowable base claim.
Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657